Exhibit 10.1

PREMIERWEST BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
(SERP)

     THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT (this “Agreement”) is
effective as of April 1, 2009, by and between PremierWest Bancorp, an Oregon
corporation (“Bancorp”), PremierWest Bank, an Oregon-chartered, FDIC-insured
bank with its main office in Medford, Oregon (the “Bank,” and collectively with
Bancorp, “PremierWest”), and James M. Ford (“Executive”).

     WHEREAS, the Executive has contributed substantially to the success of the
Bank and its parent corporation, Bancorp, and the Bank desires that the
Executive continue in its employ;

     WHEREAS, to encourage the Executive to remain an employee of the Bank, the
Bank is willing to provide supplemental retirement benefits to the Executive,
payable out of the Bank’s general assets;

     WHEREAS, none of the conditions or events included in the definition of the
term “golden parachute payment” contained in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Bank, is contemplated insofar as the
Bank is concerned;

     WHEREAS, this Agreement constitutes a plan of deferred compensation;

     WHEREAS, the Executive is being offer this plan of deferred compensation
for the first time effective April 1, 2009, and has not previously been eligible
to participate under this Agreement;

     WHEREAS, this Agreement is intended to comply with § 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and any ambiguity hereunder shall
be interpreted in such a way as to comply, to the extent necessary, with Code §
409A and the regulations thereunder; and

     NOW THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1
DEFINITIONS

     Whenever used in this Agreement, the following terms shall have the
meanings specified:

1

--------------------------------------------------------------------------------



     1.1      “Adjusted Base Salary” means the highest amount of Base Salary
paid to the Executive during employment with the Bank.

     1.2      “Base Salary” means the annual base compensation, not including
any bonuses or benefits, paid to the Executive.

     1.3      “Cause” for an Executive’s termination for Cause will exist upon
the occurrence of one or more of the following events:

          (a)      Fraudulent Conduct. An intentional act of fraud,
embezzlement, or theft by Executive in the course of his employment with
PremierWest Bancorp or the Bank. No act or failure to act on Executive’s part
shall be deemed to have been intentional if it was due primarily to an error in
judgment or negligence. An act or failure to act on Executive’s part shall be
considered intentional if it is not in good faith and it is without a reasonable
belief that the action or failure to act is in PremierWest’s best interests,

          (b)      Material Breach of Employment Agreement. A material breach by
Executive of his Employment Agreement if such breach is not remedied or is not
being remedied to the Board or the Bank Board’s satisfaction within 30 days
after written notice, including a detailed description of the breach, has been
delivered by the respective board to Executive,

          (c)      Gross Negligence/Insubordiation. Gross negligence or
insubordination by Executive in the performance of his duties as an officer of
PremierWest Bankcorp or the Bank if such gross negligence or insubordination is
not remedied or is not being remedied to the Board or the Bank Board’s
satisfaction within 30 days after written notice, including a detailed
description of the gross negligence or insubordination, has been delievered by
the respective board to Executive,

          (d)      Breach of Fiduciary Duties. A breach by Executive of his
fiduciary duties to PremierWest Bancorp and its stockholders or misconduct
involving dishonesty, in either case whether in his capacity as an officer of
PremierWest Bancorp or the Bank,

          (e)      Criminal Conviction. Conviction of Executive for a felony or
conviction of a misdemeanor involving moral turpitude,

          (f)      Violation of Law. Intentional violation of any law or
significant policy of PremierWest Bancorp or the Bank committed in connection
with Executive’s employment, which has a material adverse effect on PremierWest
Bancorp or the Bank, or

          (g)      FDIC Removal Order. Removal of Executive from office or
permanent prohibition of Executive from participating in the conduct of
PremierWest Bank’s affairs by an order issued under Section 8(e)(4) or (g)(1) of
the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or (g)(1).

     1.4      “Change in Control” means if any one of the following events
occurs:


          (a)      Merger. Bancorp merges into or consolidates with another
corporation, or merges another corporation into Bancorp, and as a result less
than 50% of the combined voting

2

--------------------------------------------------------------------------------



power of the resulting corporation immediately after the merger or consolidation
is held by Persons who were the holders of Bancorp’s voting securities
immediately before the merger or consolidation.

           (b)      Acquisition of Significant Share Ownership. (1) A report on
Schedule 13D or another form or schedule (other than Schedule 13G) is filed or
is required to be filed under sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner of 30% or more of a class of
Bancorp’s voting securities, but this paragraph (b) shall not apply to
beneficial ownership of voting shares of Bancorp held in a fiduciary capacity by
an entity in which Bancorp directly or indirectly beneficially owns 50% or more
of the outstanding voting securities;

           (c)      Change in Board Composition. During any period of two
consecutive years, individuals who constitute Bancorp’s board of directors at
the beginning of the two-year period cease for any reason to constitute at least
a majority thereof; provided, however, that for purposes of this paragraph (c)
each director who is first elected by the board (or first nominated by the board
for election by stockholders) by a vote of at least two-thirds (2/3) of the
directors who were directors at the beginning of the period shall be deemed to
have been a director at the beginning of the two-year period; or

           (d)       Sale of Assets. Bancorp sells to a third party all or
substantially all of Bancorp’s assets. For this purpose, sale of all or
substantially all of Bancorp’s assets includes sale of the shares or
substantially all of the assets of the Bank.

     1.5       “Disability” means the Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Bank The Executive must submit proof to the Bank of the carrier’s or
Social Security Administration’s determination upon the request of the Bank.

     1.6       “Disability Retirement” means termination of the Executive’s
employment due to Disability.

     1.7       “Early Retirement” means the Executive’s Termination of
Employment with the Bank before Normal Retirement Age for reasons other than
death, Disability, Termination under Article 5 of this Agreement, termination
without Cause or termination with Good Reason, and any termination other than
termination for Cause more than six (6) months after a Change in Control.

     1.8       “Early Retirement Date” means the month, day and year in which
Early Retirement occurs.

     1.9       “Effective Date” means the date indicated in the first paragraph
hereof.

3

--------------------------------------------------------------------------------



     1.10      “Good Reason” for Executive’s Termination of Employment by
resignation will exist upon the occurrence, without Executive’s consent, of one
or more of the following events, if Executive has informed PremierWest in
writing of the circumstances described below in this Section that could give
rise to Termination of Employment for Good Reason and PremierWest has not
removed the circumstances within 30 days of the written notice:

          (a)      Reduction in Base Salary. A reduction of Executive’s Base
Salary,

          (b)      Reduced Participation in Bonus, Incentive, Compensation, and
Other Plans. A reduction of Executive’s bonus, incentive, and other compensation
award opportunities under PremierWest Bancorp’s benefit plans and the Bank’s
benefit plans, unless in the case of either, a company-wide reduction of all
officers’ award opportunities occurs simultaneously,

          (c)      Participation in Benefit Plans. Discontinuance of Executive’s
participation in any officer or employee benefit plan maintained by PremierWest
Bancorp or by the Bank, unless the plan is discontinued by reason of law or loss
of tax deductibility to PremierWest with respect to contributions to the plan,
or is discontinued as a matter of PremierWest Bancorp policy or PremierWest Bank
policy applied equally to all participants in the plan,

          (d)      A Reduction in Responsibilities or Status (other than such
changes, made after the Executive has announced his intention to retire or
within twelve months of his Normal Retirement Date, as are consistent with his
anticipated retirement) based on one of the following:

                    (1)      Assignment to Executive of duties or
responsibilities that are materially inconsistent with Executive’s position as
stated in Executive’s Employment Agreement or that represent a material
reduction of his authority,

                    (2)      Any other action by PremierWest that results in a
material reduction or material adverse change in Executive’s position,
authority, duties or responsibilities,

                    (3)      Failure to appoint or reappoint Executive to the
position stated in his Employment Agreement, or

                    (4)      Following a Change in Control, failure to retain
Executive in an executive officer position with authority, duties or
responsibilities consistent with that of an executive officer.

(Subsections (d)(1), (2) and (3) do not apply following a Change in Control),

          (e)      Failure to Obtain Assumption Agreement. The failure of a
successor or assign of the Bank to assume and agree to perform this Agreement
and the Executive’s Employment Agreement, if assignment and assumption does not
occur automatically under operation of law,

          (f)      Termination without Compliance with this Agreement.
Termination by PremierWest of Executive’s employment without the notice required
under Executive’s

4

--------------------------------------------------------------------------------



Employment Agreement,

           (g)      Material Breach. A material breach of Executive’s Employment
Agreement by PremierWest that is not corrected within a reasonable time, or

           (h)      Relocation of Executive. Requiring Executive to change his
principal work location, to any location that is more than 15 miles from the
location of PremierWest Bancorp’s principal executive offices on the date of
this Agreement.

     1.11       “Normal Retirement Date” means the Executive’s 65th birthday.

     1.12       “Person” means an individual, corporation, partnership, trust,
association, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization or other entity.

     1.13       “Plan Year” means a twelve-month period commencing on January 1,
and ending on the last day of December of each year. The initial Plan Year shall
commence on the Effective Date of this Agreement.

     1.14       “Termination of Employment” with the Bank means a separation
from service under Code § 409A and the regulations thereunder, as such
regulations may change from time to time, or any successor provision of the Code
and regulations.

ARTICLE 2
LIFETIME BENEFITS

     2.1       Normal Retirement Benefit. Upon the Executive’s Termination of
Employment on or after the Normal Retirement Date for reasons other than death
or Disability, the Bank shall pay to the Executive the benefit described in this
Section 2.1 instead of any other benefit under this Agreement.

            2.1.1       Amount of Benefit. The annual benefit under this Section
2.1 shall be calculated as a percentage of Base Salary. The applicable
percentage is the percentage corresponding to the Plan Year in which the Normal
Retirement Date occurs as shown on Schedule A. In its sole discretion, the
Bank’s board of directors may increase the applicable percentage and such
increase shall be reflected on a revised Schedule A.

            2.1.2       Payment of Benefit. The payment of benefits under this
Section 2.1 shall begin on the first day of the seventh month after the
Executive’s Termination of Employment. The Bank shall pay the annual benefit to
the Executive in 12 equal monthly installments on the first day of each month
for a period of 15 years (with 6 monthly payments accumulated and paid on the
commencement date and one payment made each month thereafter for the next 14
years and 6 months). The monthly payments made hereunder shall be considered a
series of separate payments for purposes of Code § 409A.

     2.2       Early Retirement Benefit. Upon Early Retirement the Bank shall
pay to the Executive the benefit described in this Section 2.2 instead of any
other benefit under this Agreement.

5

--------------------------------------------------------------------------------



            2.2.1        Amount of Benefit. The annual benefit under this
Section 2.2 is calculated as a percentage of Base Salary. The applicable
percentage is the percentage corresponding to the Plan Year in which Early
Retirement occurs as shown on Schedule A. In its sole discretion, the Bank’s
board of directors may increase the applicable percentage and such increase
shall be reflected on a revised Schedule A.

            2.2.2        Payment of Benefit. The payment of the benefits under
this Section shall begin on the later of: (i) six months after Termination of
Employment or (ii) Normal Retirement Date. The Bank shall pay the annual benefit
to the Executive in 12 equal monthly installments on the first day of each month
for a period of 15 years and, if clause 2.2.2(i) applies, with six monthly
payments accumulated and paid on the commencement date and one payment made each
month thereafter for 14 years and six months. The monthly payments made
hereunder shall be considered a series of separate payments for purposes of Code
§ 409A.”

     2.3        Premature Termination Benefit. If the Executive’s employment
with the Bank is terminated by the Bank without Cause or by the Executive for
Good Reason, the Bank shall pay to the Executive the benefit described in this
Section 2.3 instead of any other benefit under this Agreement.

            2.3.1        Amount of Benefit. The annual benefit under this
Section 2.3 is calculated as a percentage of the Adjusted Base Salary. The
applicable percentage is the percentage corresponding to the Plan Year in which
the Normal Retirement Date would occur, as shown on Schedule A corresponding to
the Plan Year three (3) years after the Plan Year in which the Termination of
Employment occurs. In its sole discretion, the Bank’s Board of Directors may
increase the applicable percentage and such increase shall be reflected on a
revised Schedule A.

            2.3.2        Payment of Benefit. The payment of benefits under this
Section shall begin on the first day of the seventh month after the Executive’s
Termination of Employment. The Bank shall pay the annual benefit to the
Executive in 12 equal monthly installments on the first day of each month for a
period of 15 years (with 6 monthly payments accumulated and paid on the
commencement date and one payment made each month thereafter for the next 14
years and six months). The monthly payments made hereunder shall be considered a
series of separate payments for purposes of Code § 409A.

     2.4        Disability Retirement Benefit. Upon the Executive’s Disability
Retirement, the Bank shall pay to the Executive the benefit described in this
Section 2.4 instead of any other benefit under this Agreement.

            2.4.1        Amount of Benefit. The annual benefit under this
Section 2.4 is calculated as a percentage of Base Salary. The applicable
percentage is the percentage corresponding to the Plan Year in which Disability
Retirement occurs as shown on Schedule A. In its sole discretion, the Bank’s
Board of Directors may increase the applicable percentage and such increase
shall be reflected on a revised Schedule A.

            2.4.2        Payment of Benefit. The payment of the benefits under
this Section 2.4 shall begin on the first day of the month following the month
in which Disability Retirement

6

--------------------------------------------------------------------------------



occurs. The Bank shall pay the annual benefit to the Executive in 12 equal
monthly installments on the first day of each month for a period of 15 years.

     2.5        Change-in-Control Retention Benefit. If more than six (6) months
after a Change in Control the Executive’s employment is terminated for any
reason other than for Cause, the Bank shall pay to the Executive the benefit
described in this Section 2.5 instead of any other benefit under this Agreement.

            2.5.1        Amount of Benefit. The annual benefit under this
Section 2.5 is calculated as a percentage of the Adjusted Base Salary at time of
Termination of Employment. The applicable percentage is the percentage as shown
on Schedule A corresponding to the Plan Year three (3) years after the Plan Year
in which the Termination of Employment occurs.

            2.5.2        Payment of Benefit. The payment of the benefits under
this Section 2.5 shall begin on the first day of the seventh month after the
Executive’s Termination of Employment. The Bank shall pay the annual benefit to
the Executive in 12 equal monthly installments on the first day of each month
for a period of 15 years (with 6 monthly payments accumulated and paid on the
commencement date and one payment made each month thereafter for the next 14
years and 6 months).

ARTICLE 3
DEATH BENEFITS

     3.1        Death During Active Service. Except as provided in Section 5.1,
if the Executive dies in active service to the Bank before the Normal Retirement
Date, the Executive’s designated beneficiary is entitled to receive the benefit
in this Section 3.1 instead of any other benefit under this Agreement.

            3.1.1        Amount of Benefit. The annual benefit under this
Section 3.1 is calculated as a percentage of the Adjusted Base Salary. The
applicable percentage is the percentage corresponding to year in which the
Normal Retirement Date would have occurred. In its sole discretion, the Bank’s
board of directors may increase the applicable percentage and such increase
shall be reflected in a revised Schedule A.

            3.1.2        Payment of Benefit. Beginning with the month after the
Executive’s death, the Bank shall pay the annual benefit to the Executive’s
designated beneficiary in 12 monthly installments on the first day of each
month. The annual benefit shall be paid to the Executive’s designated
beneficiary for 15 years.

     3.2        Death During Benefit Period. If the Executive dies after benefit
payments under Article 2 have commenced, and if benefit payments have been paid
to Executive for less than 15 years, the Bank shall pay to the Executive’s
beneficiary(ies) at the same time and in the same amounts the benefits that
would have been paid to Executive, had the Executive survived, but the total
period of payments to Executive and Executive’s beneficiary(ies) shall not
exceed 15 years.

     3.3        Death After Termination of Employment But Before Benefit
Payments Commence. If the Executive is entitled to benefit payments under
Article 2, but dies before payments commence, the benefits shall be payable to
the Executive’s beneficiary(ies), but the payments

7

--------------------------------------------------------------------------------



shall commence on the first day of the month after the date of the Executive’s
death, and payments shall be paid to the beneficiary(ies) for 15 years. Annual
payments shall be in the same amounts they would have been paid to the Executive
had the Executive survived.

ARTICLE 4
BENEFICIARIES

     4.1      Beneficiary Designations. The Executive shall designate a
beneficiary or beneficiaries by filing a written designation with the Bank. The
Executive may revoke or modify the designation at any time by filing a new
designation. However, designations will be effective only if signed by the
Executive and accepted by the Bank during the Executive’s lifetime. The
Executive’s beneficiary designation shall be deemed automatically revoked if the
beneficiary predeceases the Executive, or if the Executive names a spouse as
beneficiary and the marriage is subsequently dissolved. If the Executive dies
without a valid beneficiary designation, all payments shall be made to the
Executive’s estate.

     4.2      Facility of Payment. If a benefit is payable to a minor, to a
person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Bank may pay such benefit to the
guardian, legal representative or person having the care or custody of such
minor, incapacitated person or incapable person. The Bank may require such proof
of incapacity, minority or guardianship as the Bank deems appropriate before
distribution of the benefit. Distribution shall completely discharge the Bank
from all liability for such benefit.

ARTICLE 5
GENERAL LIMITATIONS

     5.1      Misstatement. The Bank shall not pay any benefit under this
Agreement if the Executive has made any material misstatement of fact on any
application or resume provided to the Bank, or on any application for any
benefits provided by the Bank to the Executive.

     5.2      Removal. If the Executive is removed from office or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. 1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order.

     5.3      Insolvency. If the Commissioner of the Oregon Department of
Banking appoints the Federal Deposit Insurance Corporation as receiver for the
Bank under Oregon Revised Statutes section 711.405, all obligations under this
Agreement shall terminate as of the date of the Bank’s declared insolvency.

ARTICLE 6
CLAIMS AND REVIEW PROCEDURES

     6.1      Claims Procedure. If the Executive or his beneficiary (“claimant”)
has not received benefits under the Agreement that he or she believes should be
paid shall make a claim for such benefits as follows:

8

--------------------------------------------------------------------------------



          6.1.1      Initiation – Written Claim. The claimant initiates a claim
by submitting to the Bank a written claim for the benefits.

          6.1.2      Timing of Bank Response. The Bank shall respond to such
claimant within 90 days after receiving the claim. If the Bank determines that
special circumstances require additional time for processing the claim, the Bank
can extend the response period by an additional 90 days by notifying the
claimant in writing, prior to the end of the initial 90-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Bank expects to render its
decision.

          6.1.3      Notice of Decision. If the Bank denies part or all of the
claim, the Bank shall notify the claimant in writing of such denial. The Bank
shall write the notification in a manner calculated to be understood by the
claimant. The notification shall set forth:

                    6.1.3.1      The specific reasons for the denial;

                    6.1.3.2      A reference to the specific provisions of the
Agreement on which the denial is based;

                    6.1.3.3      A description of any additional information or
material necessary for the claimant to perfect the claim and an explanation of
why it is needed;

                    6.1.3.4      An explanation of the Agreement’s review
procedures and the time limits applicable to such procedures; and

                    6.1.3.5      A statement of the claimant’s right to bring a
civil action under ERISA (Employees Retirement Income Security Act) Section
502(a) following an adverse benefit determination on review.

     6.2      Review Procedure. If the Bank denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Bank of
the denial, as follows:

          6.2.1      Initiation – Written Request. To initiate the review, the
claimant, within 60 days after receiving the Bank’s notice of denial, must file
with the Bank a written request for review.

          6.2.2      Additional Submissions – Information Access. The claimant
shall then have the opportunity to submit written comments, documents, records
and other information relating to the claim. The Bank shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

          6.2.3      Considerations on Review. In considering the review, the
Bank shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

9

--------------------------------------------------------------------------------



          6.2.4      Timing of Bank Response. The Bank shall respond in writing
to such claimant within 60 days after receiving the request for review. If the
Bank determines that special circumstances require additional time for
processing the claim, the Bank can extend the response period by an additional
60 days by notifying the claimant in writing, prior to the end of the initial
60-day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Bank expects
to render its decision.

          6.2.5      Notice of Decision. The Bank shall notify the claimant in
writing of its decision on review. The Bank shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth:

                     6.2.5.1      The specific reasons for the denial;

                     6.2.5.2      A reference to the specific provisions of the
Agreement on which the denial is based;

                     6.2.5.3      A statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits; and

                     6.2.5.4      A statement of the claimant’s right to bring a
civil action under ERISA Section 502(a).

ARTICLE 7
MISCELLANEOUS

     7.1      Amendments and Termination. This Agreement may be amended or
terminated only by a written agreement signed by the Bank and the Executive.

     7.2      Binding Effect. This Agreement shall bind the Executive and the
Bank, and their beneficiaries, survivors, executors, successors, administrators
and transferees.

     7.3      No Guarantee of Employment. This Agreement is not an employment
policy or contract. It does not give the Executive the right to remain an
employee of the Bank, nor does it interfere with the Bank’s right to discharge
the Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

     7.4      Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached, or encumbered in any manner.

     7.5      Successors; Binding Agreement. If any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Bank does not assume this
Agreement by operation of law, the Bank shall require such successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Bank would be required to perform this Agreement if no
such succession had occurred. The Bank’s failure to obtain an assumption
agreement, if necessary, before the

10

--------------------------------------------------------------------------------



succession becomes effective shall be considered a breach of this Agreement and
shall entitle the Executive to the right to payments specified in Section 2.5.
This Agreement shall not be terminated by the voluntary or involuntary
dissolution of the Bank, by any merger, consolidation or acquisition where the
Bank is not the surviving corporation, by any transfer of all or substantially
all of the Bank’s assets, or by any other change in the Bank’s structure or the
manner in which the Bank’s business or assets are held. The Executive shall not
be deemed to have had a Termination of Employment upon the occurrence of one of
the foregoing events.

     7.6      Tax Withholding. The Bank shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.

     7.7      Applicable Law. Except to the extent preempted by the laws of the
United States of America, the validity, interpretation, construction, and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Oregon, without giving effect to the principles of
conflict of laws of such state.

     7.8      Unfunded Arrangement. The Executive and the Executive’s
beneficiary(ies) are general unsecured creditors of the Bank for the payment of
benefits under this Agreement. The benefits represent the mere promise by the
Bank to pay such benefits. The rights to benefits are not subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors. Any insurance on the Executive’s life
is a general asset of the Bank to which the Executive and beneficiary(ies) have
no preferred or secured claim.

     7.9      Administration. The Bank shall have the powers that are necessary
to administer this Agreement, including but not limited to the power to:

               (a)      interpret the provisions of the Agreement;

               (b)      establish and revise the method of accounting for the
Agreement;

               (c)      maintain a record of benefit payments; and

               (d)      establish rules and prescribe forms necessary or
desirable to administer the Agreement.

     7.10      Named Fiduciary. The Bank shall be the named fiduciary and plan
administrator under this Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan,
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.

     7.11      Severability. If for any reason any provision of this Agreement
is held invalid, such invalidity shall not affect any other provision of this
Agreement, and each such other provision shall continue in full force and effect
to the full extent consistent with law. If any provision of this Agreement is
held invalid in part, such invalidity shall in no way affect the remainder of
the provision, and the remainder of such provision, together with all other
provisions of this Agreement shall continue in full force and effect to the full
extent consistent with law.

11

--------------------------------------------------------------------------------



     7.12      Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement.

     7.13      Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid. If the communication is to the Bank, it should
be directed to the Bank’s Chief Executive Officer and addressed to the Bank’s
corporate office. If the communication is to the Executive, it should be
addressed to the most recent address provided by the Executive to the Bank.

     7.14      IRC § 1035 Exchanges. The Executive recognizes and agrees that
after this Agreement is adopted the Bank may wish to exchange the policy of life
insurance on the Executive’s life, to be used to fund the benefit under Article
2 of this Agreement for another contract of life insurance insuring the
Executive’s life. Provided that the policy is replaced (or intended to be
replaced) with a comparable policy of life insurance, the Executive agrees to
provide medical information and cooperate with medical insurance-related testing
required by a prospective insurer for implementing the policy or, if necessary,
for modifying or updating to a comparable insurer.

     7.15      Entire Agreement. This Agreement constitutes the entire agreement
between the Bank and the Executive concerning the subject matter hereof. No
rights are granted to the Executive under this Agreement other than those
specifically set forth herein.

     IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have
signed this Agreement the day and year first written above.


12

--------------------------------------------------------------------------------



THE EXECUTIVE:  THE BANK:    PREMIERWEST BANK     
______________________________________ 
By: ______________________________________  James Ford 
Its: ______________________________________        BANCORP:    PREMIERWEST
BANCORP       

By:______________________________________ 

Its:______________________________________ 

 

Agreement to Cooperate with Insurance Underwriting Incident to I.R.C. § 1035
Exchange

     I acknowledge that I have read this Agreement and agree to be bound by its
terms, particularly the covenant on my part set forth in Section 7.14 to provide
medical information and cooperate with medical insurance-related testing
required by an insurer to issue a comparable insurance policy to cover the
benefit provided under Article 2 of this Agreement.



_________________________________
Witness

__________________________________


James Ford





13

--------------------------------------------------------------------------------



BENEFICIARY DESIGNATION PREMIERWEST BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT (SERP)

     I designate the following as beneficiary of any death benefits under this
Supplemental Executive Retirement Plan Agreement:

Primary: _____________________________________________________

Contingent: ___________________________________________________

Note:

To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.


     I understand that I may change these beneficiary designations by filing a
new written designation with the Bank. I further understand that the
designations will be automatically revoked if the beneficiary predeceases me, or
if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

Signature: ____________________________________________ 
                        James Ford

Date: ________________________________________________

Accepted by the Bank this ________ day of ________________, 200__.

By: _________________________________

Title: ________________________________

14

--------------------------------------------------------------------------------



SCHEDULE A
PREMIERWEST BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

The following Schedule sets forth the applicable percentage for purposes of
calculating the annual benefits, as referenced in Article 2 of the SERP
Agreement.

Plan Year  Year ended  Executive’s Age  Applicable    December 31,  at End of
Period  Percentage %  1  2009  51  14  2  2010  52  16  3  2011  53  18  4 
2012  54  20  5  2013  55  22  6  2014  56  24  7  2015  57  26  8  2016  58 
28  9  2017  59  30  10  2018  60  32  11  2019  61  34  12  2020  62  36  13 
2021  63  38  14  2022  64  40  15  2023  65  42 


15

--------------------------------------------------------------------------------